Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 22 September 2022 has been fully considered.
Initial observation
	Applicant amended independent claims 1, 19 to add new limitations “the insulating bulk material having a transmissivity smaller than unity”.  Note that because the system is at quantum vacuum, there is no articles, and the transmissivity must be less unity, or zero to be exact.
	Applicant replaced “connecting apparatus” by “modification apparatus”.  Note this does not resolve the problems regarding 35 USC 112(f) because there are no supports for that modification apparatus.  

Applicant argues:
Applicant submits that virtual particles can be considered to be disturbances in a field, such as an electromagnetic field or a Dirac field. The term “virtual particle” is used in the present disclosure to refer to said disturbances in a field. Applicant further submits that “real particles” are also better understood to be excitations of the underlying quantum fields and written in the usual mathematical notations, in the equations of physics, there is no mark of distinction between virtual and actual particles.”!

In the context of the present disclosure, it is less relevant whether a virtual particle can be referred to as “real” or not, and whether a virtual particle should be referred to as a virtual particle, a disturbance, an exchange particle, an excitation, or a fluctuation. It is more relevant that virtual particles (a) be able to carry momentum and energy for a non-zero amount of time over a non-zero distance, and (b) be able to, while they exist, interact with real particles and thereby produce real effects (such as the Casimir force).

Examiner’s response:
	Applicant has contradicted himself.  Please note paragraphs 16-19 of this application, the virtual particles are NOT disturbances in a field. The claimed invention is about transferring the virtual particles from one reservoir to another by pump, valve, channel, then a turbine can be used to perform mechanical work.  If the virtual particles don’t have any physical properties, then there are no flow, force transfer, and mechanical work output from the turbine. 

Applicant argues about virtual particles:
The Office Action contents that even if there are virtual particles, the existence of those particles is not guaranteed. Applicant notes that the Heisenberg uncertainty principle does not refer to an uncertainty in the existence of virtual particles, but rather an uncertainty in the exact position and momentum or the exact energy and lifetime of virtual particles.

Applicant submits that virtual particles can be considered to be disturbances in a field, such as an electromagnetic field or a Dirac field. The term “virtual particle” is used in the present disclosure to refer to said disturbances in a field. Applicant further submits that “real particles” are also better understood to be excitations of the underlying quantum fields and written in the usual mathematical notations, in the equations of physics, there is no mark of distinction between virtual and actual particles.”!

In the context of the present disclosure, it is less relevant whether a virtual particle can be referred to as “real” or not, and whether a virtual particle should be referred to as a virtual particle, a disturbance, an exchange particle, an excitation, or a fluctuation. It is more relevant that virtual particles (a) be able to carry momentum and energy for a non-zero amount of time over a non-zero distance, and (b) be able to, while they exist, interact with real particles and thereby produce real effects (such as the Casimir force).
Examiner’s response:
	Applicant contradicted himself again. The claimed invention is about a system at quantum vacuum state where there are no particles exist.  Thus, how can “virtual particles (a) be able to carry momentum and energy for a non-zero amount of time over a non-zero distance, and (b) be able to, while they exist, interact with real particles and thereby produce real effects (such as the Casimir force)” as argued?  If the virtual particles don’t have any physical properties, then how can that be moved between the reservoirs?  More importantly, as Applicant repeated many times, there are no real particles, how can the system produce any effects (such as the Casimir force)?

Applicant argues regarding the 103 rejections:
Venkataraman discloses a method for making components including quantum dots. Venkataraman describes a process for manufacturing sealed capillaries containing an ink comprising quantum dots. The capillaries are constructed of “a transparent material” that has “a hollow interior.” Quantum dots reside within the tube and may be contained within a polymerized matrix material which is light transmissive and may be introduced into the tube under oxygen free conditions. The tube may be sealed to maintain the oxygen free nature of the polymerizable composition. The polymerizable composition is then polymerized within the tube using light such as UV light or heat. In some embodiments of Venkataraman’s disclosure, a vessel is evacuated under vacuum before introduction of the quantum dot formulation such that ink is able to flow from the quantum dot ink vessel to the vacuum fill vessel by applying pressure differentials. Quantum dot ink is admitted into the vacuum fill vessel by pressurization of the quantum dot ink vessel and the capillaries are allowed to fill under oxygen free conditions. Venkataraman states that a pump can be used to pump the quantum dot ink through a filling head and into the capillary.

Venkataraman does not, however, disclose a pumping or “modification apparatus being configured to contribute to a net difference in one or more thermodynamic properties of a quantum vacuum in a first reservoir relative to a second reservoir by interacting with virtual objects within the quantum vacuum,” as embodied by claim 1.

Firstly, the pump disclosed by Venkataraman appears to be configured to interact with real particles, such as the real particles contained in the quantum dot ink, instead of virtual particles, such as virtual photons, virtual electrons, or virtual positrons. Secondly, the pump disclosed by Venkataraman does not appear to be configured to modify the thermodynamic properties of a quantum vacuum in a first reservoir relative to a second reservoir via an interaction between the pump and the virtual particles in the quantum vacuum. Venkataraman does not explain if and how the pumping apparatus interacts with the quantum vacuum.

A pump that can pump real particles cannot, in general, pump virtual particles. For instance, a conventional aircraft or ship propeller cannot produce a noteworthy thrust in a vacuum. By contrast, pumps that can contribute to a net difference in one or more thermodynamic properties of a quantum vacuum in the first reservoir relative to the second reservoir by interacting with virtual objects within the quantum vacuum can typically also be employed in different apparatuses and arrangements to produce a net thrust in the quantum vacuum. For example, when chamber 1 in FIG. 1 is removed (or chamber 10 in FIG. 2, or chamber 30 in FIG. 4, or chamber 50 in FIG. 5 are removed) the respective pumping apparatuses can be configured and operated in a manner in which a net thrust can be produced in the vacuum of space. This a property of pumps specially configured to interact with the quantum vacuum. Therefore, a pump that can pump real particles cannot, in general, pump virtual particles.

Thirdly, Venkataraman does not appear to specifically mention an insulating bulk material having a transmissivity smaller than unity for at least a portion of virtual objects. Venkataraman appears to disclose that tubes of the present invention are generally considered light transmissive such that light can pass through the wall of the tube and contact the quantum dots contained therein, thereby causing the quantum dots to emit light. In some of Venkataraman’s embodiments, the tubes can be glass tubes. Venkataraman does not, however, appear to describe the relationship between the wall of the tube and the virtual particles in the quantum vacuum.

Venkataraman does not appear to disclose the zero-point energy, virtual particles, or the quantum vacuum at any point throughout the entire disclosure. The effect of embodiments disclosed by Venkataraman on the thermodynamic properties of the quantum vacuum within the volume within the capillaries is not specifically described or taught by Venkataraman.

Examiner’s response:
	The Examiner disagrees.  If Applicant’s invention has virtual particles at quantum state, then the quantum dots in Venkataraman must have virtual particles also because both system are at quantum vacuum (note the vacuum line 50 in Venkataraman).  If the pump in Venkataraman only pumps the actual particles then why does this claimed invention use pump, valve and turbine in the channel between the two reservoirs to harvest mechanical work?  Please check paragraphs 16-19 of this application closely.  What is the differences between the pump in Applicant’s claimed invention and the pump in Venkataraman?  It’s clear that if there is anything that can be transferred/modified/pumped between the two reservoirs, then the pump in Venkataraman can do it.  

Applicant argues:
Keyser does not cure Venkataraman’s deficiencies. Keyser appears to disclose a calorimeter for testing energy storage systems and power electronics. Keyser provides large volume calorimeters and small volume, or cell calorimeters, as well as methods of making and using the same. Keyser appears to disclose that an insulation 123 is selected from multi-layer insulation, vacuum insulation, fiberglass insulation, ceramic insulation, aerogel, SEAgel, chalcogel, cadmium selenide insulation (e.g., quantum dots), and combinations thereof.

Keyser appears to disclose an embodiment in which a lid 156 comprises a cavity and at least one inlet and at least one outlet port that are configured to allow the isothermal fluid 158 to be circulated through the cavity via a pump to reduce the impact of environmental conditions. Keyser also describes embodiments in which a mixing element 160 may include a circulating pump and piping. Keyser also describes embodiments in which an external isothermal bath connected to a positive displacement pump provides the cooling fluid to the test sample 101, and may be able to inject the cooling fluid at precisely controlled temperatures and volumes. Isothermal fluid 158 can also be pumped into the inner box bath cavity 154 of the isothermal bath container 150.

Keyser does not, however, disclose a pumping or modification apparatus being configured to contribute to a net difference in one or more thermodynamic properties of a quantum vacuum in a first reservoir relative to a second reservoir by interacting with virtual objects within the quantum vacuum, as embodied by claim 1.

Examiner’s response:
	Keyser is relied upon to disclose the insulator only.  Regarding the transmissivity less than unity limitation, as noted above, because there are no particles inside, the transmissivity must be les than unity, or zero to be exact.

	For the reasons set forth above, the rejections have been maintained, and this Office Action has been made FINAL.


35 USC 112(a) rejection (new matter)
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The newly added limitation “the modification apparatus being configured to contribute to a net difference in one or more thermodynamic properties of a quantum vacuum in the first reservoir relative to the second reservoir” cannot be found in the specification as originally filed.  Please point out where that limitation can be found, especially the underlined limitations.
35 USC 112(f) is invoked
 Claim limitation “modification apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no structure other than the pumping apparatus in between the reservoirs. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.





35 USC 101 rejections

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The modification apparatus is treated as the pumping apparatus because 35 USC 112(f) is invoked as noted above.  
	The quantum vacuum is the lowest energy state of a field in a certain region of space. This definition implies that no particles can be present in the vacuum state. From encyclopedia, in quantum field theory, the quantum vacuum state (also called the quantum vacuum or vacuum state) is the quantum state with the lowest possible energy. Generally, it contains no physical particles. Zero-point field is sometimes used as a synonym for the vacuum state of an individual quantized field.  Thus, basically, there are no particles inside the quantum vacuum chambers.  Thus, it’s unclear how a pump can transfer anything from one chamber to another, let alone changing the thermodynamic properties of nothing.  Therefore, it’s impossible to transfer anything from quantum vacuum chambers, and the system is clearly inoperative and lacks utility.  Regarding the added “virtual particles”, from the website: https://profmattstrassler.com/articles-and-posts/particle-physics-basics/virtual-particles-what-are-they/, “The best way to approach this concept, I believe, is to forget you ever saw the word “particle” in the term. A virtual particle is not a particle at all. It refers precisely to a disturbance in a field that is not a particle. A particle is a nice, regular ripple in a field, one that can travel smoothly and effortlessly through space, like a clear tone of a bell moving through the air.  A “virtual particle”, generally, is a disturbance in a field that will never be found on its own, but instead is something that is caused by the presence of other particles, often of other fields.”.  If “virtual particle” is not a particle, and its existence is uncertain based on the paragraphs above, then how can Applicant’s invention pump the virtual particles as claimed?  There must be a particle first because the pump can pump that particle.  
	Virtual objects are purely representation of a real object. For example, image on the mirror, video, camera lens etc. Those virtual objects can be formed only if there are real image first.  In the quantum vacuum, there are no real particles, so it’s unclear how the virtual particles are formed?  Even if there are virtual particles, based on the theories above, the existence of those particles is not guaranteed.  Furthermore, the virtual objects are not real; for example, nobody can move a person on a video or mirror because those do not exist. Thus, the system clearly lacks utility.  Also, it’s impossible for interacting with the virtual object within the quantum vacuum because there is nothing inside the quantum vacuum.


35 USC 112(a) rejections (Utility)
Claims 1-19 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
35 USC 103(a) rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2015/0049491 (Venkataraman) in view of U.S. 2014/0003460 (Keyser).  
The modification apparatus is treated as the pumping apparatus because 35 USC 112(f) is invoked as noted above.  
	Regarding independent claims 1, 19, Venkataraman discloses an apparatus for modifying thermodynamic properties of a quantum vacuum (quantum dots), the apparatus comprising comprises: a reservoir (10, figure 4) having a first opening: a pumping apparatus 90 located between the first opening of the first reservoir 10 and a second opening of a second reservoir (heat exchanger 100 or dispensing head connected to line 130), and wherein the pumping apparatus 90 (modification apparatus) being configured to modify thermodynamic properties of a quantum vacuum in the first reservoir relative to the second reservoir by interacting with the quantum vacuum, and that modification apparatus would contribute to a net difference in one or more thermodynamic properties if there are any in the two reservoirs.  Venkataraman does not disclose a first reservoir enclosed by an insulating bulk material having transmissivity smaller than unity.   Keyser is relied upon to disclose quantum vacuum chamber (boxes 102, 104, 103) having quantum dots, said chamber/reservoir being insulated by insulation 123 (figures 2, 6, paragraph 75). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide insulation for the quantum vacuum reservoir in Venkataraman as taught by Keyser for the purpose of preventing heat loss. If there are any particles, objects or existence of “virtual particles” as claimed, the pump of Venkatraman can inherently pump those particles/objects as claimed.  Regarding the added “virtual particles”, if “virtual particles” exist, then it can be pumped or pressurized.  The pump in Venkatraman has the same functions as the pump of the claimed invention.  If the pump of the claimed invention can pump the “virtual particles”, then the pump Venkatraman surely can pump the same thing.  As for the new limitation ““the modification apparatus being configured to contribute to a net difference in one or more thermodynamic properties of a quantum vacuum in the first reservoir relative to the second reservoir”, note this is new matter.  Also, the combination of Venkataraman and Keyser clearly meets all claim subject matter and should be able to interact the virtual object in the same manner as claimed.   Regarding new limitations “the insulating bulk material having a transmissivity smaller than unity”, note that because the system is at quantum vacuum, there is no articles, and the transmissivity must be less unity, or zero to be exact.
Regarding claims 2-4, pump 90 would pump a bulk flow of the quantum vacuum through the opening of the chambers 10, 100.
Regarding claims 5-6, 15-17, 19, note the valve 80 in figure 4 between the two reservoirs 10, 100 and the pump 90 in between.
Regarding claim 7, the pump would increase pressure of the media if there is any.
Regarding claim 18, note the recirculation line 110. 
Regarding claims 8-14, Venkataraman does not disclose the material with specific transmissivity, different types of pumps, reservoirs.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing material, pump, or reservoir in these claims involves only substitution of equivalents, or the result of “routine optimization”.  Since Venkataraman clearly discloses the quantum vacuum chambers with pump, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific material, pump, or reservoir as claimed in Venkataraman for the purpose of achieving equivalent power output based on the elected material, pump, and reservoirs.  
Finality Status
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                                                                                                                                                     

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
9/26/2022